Citation Nr: 1433000	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-04 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973 and from June 1973 to February 1979, followed by service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for a compensable rating for hearing loss of the right ear.  This matter was most recently before the Board in November 2013, at which time it was remanded to the RO via the VA's Appeals Management Center (AMC), and following the AMC's completion of the actions requested, the case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Not more than a level I hearing impairment of the right ear is shown throughout the entirety of the period involving the Veteran's October 2008 claim for increase.  

2.  The schedular criteria are adequate for the evaluation of the impairment resulting from hearing loss of the right ear and all indicated manifestations thereof.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand compliance

As indicated above, this matter was remanded by Board in November 2013 so that additional examination and/or treatment reports could be obtained and reviewed and the Veteran could be afforded a VA audiological examination in order to evaluate the current severity of his hearing loss disability.  On remand, the AMC obtained all pertinent examination and treatment reports and made arrangements to afford the Veteran the requested VA examination, but despite written notice to him of the date, time, and location of the scheduled evaluation, he failed to report for it.  On the basis of the foregoing, the Board finds that substantial compliance with the terms of the prior remand has been achieved, thereby eliminating the need for further remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a November 2008 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination reports and other evidence compiled during postservice years.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The record indicates that VA has afforded the Veteran a VA medical examination in order to ascertain the nature and severity of the disability in question.  The report from that examination, and the record as a whole, are found to be comprehensive and otherwise sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Moreover, VA has attempted to further examine the Veteran in April 2010 and most recently on remand in December 2013 in order to obtain updated clinical data, but in each instance, despite having been furnished advanced written notice of the date, time, and location of the scheduled evaluations, the Veteran failed to report.  On that basis, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Increased Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Analysis

In this instance, service connection for hearing loss of the right ear was established by rating action in April 1995.  At that time, a 0 percent evaluation was assigned therefor under DC 6100.  Service connection has not been established for hearing loss of the left ear.  

In connection with a claim for increase filed in October 2008, the Veteran reported that his hearing loss had progressively worsened.  He reported that hearing aids had been prescribed to assist him in attempting to improve his auditory acuity.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

Records from the Social Security Administration indicate that such agency determined the Veteran to be permanently and totally disabled from June 2006 on the basis of a chronic brain syndrome resulting from a motor vehicle accident and without regard to hearing loss.  

VA treatment records indicate that the Veteran sought medical assistance in April 2008 for a complaint of hearing loss and he was referred for evaluation.  On the occasion of that evaluation in May 2008, a complaint of a gradual hearing decrease was set forth by him.  A speech reception threshold value of 25 and a word recognition percentage of 84 were reported with respect to his right ear.  The hearing loss noted was determined by that medical professional to be consistent with aging and noise induced cochlear pathology, but the testing results were found by the medical professional not to be valid for rating purposes.  The Board notes that, even if the results of that testing were valid, not more than a level II hearing impairment of the right ear was indicated, which in combination with the nonservice-connected left ear hearing loss (level I impairment), would yield not more than a 0 percent rating for hearing loss of the right ear under DC 6100.  

VA audiological examination in November 2008 disclosed not more than a level I hearing impairment of the right ear, based on a pure tone average loss of 41.25 decibels and a speech discrimination level of 98 percent.  

Throughout the period at issue, not more than a level I hearing impairment of the right ear is demonstrated by ratable data.  In no instance, was an exceptional hearing deficiency contemplated by 38 C.F.R. § 4.86 shown.  As such, there is no basis for the assignment of a compensable schedular rating for the Veteran's hearing loss of the right ear under DC 6100 or other DC at any point applicable to his October 2008 claim.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented do not permit the assignment of a compensable schedular at any point in time.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and occupational living, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided. A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.

The Board has considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing, especially when listening to others or the television) are contemplated by the rating criteria.  His use of one or more hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim, his appeal for a compensable rating for hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Hart, supra; see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased (compensable) rating for hearing loss of the right ear is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


